DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 27 September 2022, claims 1-20 are presently pending in the application, of which, claims 1 and 12 are presented in independent form. The Examiner acknowledges amended claims 1-5 and 12-16. No claims were cancelled or newly added

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.
 
Priority
The Examiner acknowledges the instant application claims the benefits of U.S. 13/804,844, filed March 14th, 2013, now issued as U.S. 10,678,760, on June 9th, 2020, which claims the benefit from U.S. Provisional Application No. 61/707,685, filed September 28th, 2012, and has been accorded the earliest effective file date.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 29 June 2022, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bear, Chuck, et al (U.S. 2011/0016157 and known hereinafter as Bear)(previously presented) in view of Natanzon, Assaf (U.S. 9,275,063, issued March 1, 2016, filed 20 September 2011 and known hereinafter as Natanzon) (previously presented) and in further view of Ulrich, Thomas, et al (U.S. 2002/0194523 and known hereinafter as Ulrich)(newly presented).

As per claim 1, Bear teaches a method comprising: 
persisting a plurality of map blocks (e.g. Bear, see paragraphs [0048-0054], which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 2A-2C, persistent object is shown in three different instances of different data blocks that include different creation time.), wherein:
the plurality of map blocks contains a first map block and a second map block (e.g. Bear, see paragraphs [0078-0081], which discloses updating a file blocks from the tuples in a set by relocating, moving, or copying the block of data, and where one or more of the rows in that block (e.g. contiguous allocated database blocks), may be updated or modified.), and 
the first map block contains a link that refers to the second map block (e.g. Bear, see paragraphs [0048-0054], which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 2A-2C, persistent object is shown in three different instances of different data blocks that include different creation time.);
accessing the first map block and, based on said link in the first map block, the second map block (e.g. Bear, see paragraphs [0048-0054], which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 2A-2C, persistent object is shown in three different instances of different data blocks that include different creation time.); 
detecting, based on a plurality of statistic blocks that are indicated by said mapping in the first map block and the second map block (e.g. Bear, see paragraphs [0043-0045], which discloses identifying projection, where when a data in a projection is available on a specific node in the cluster (e.g. detected),it is represented by a project column data structure that allows for each projection and provides mapping from the local catalog WOS data structures to WOS project objects. Additionally, see paragraph [0055], which discloses a local catalog is accessed to identify the file used by the grouped ROS formatted ROS container and its index. The index is then consulted to identify (detect) an offset in the file chunk of data that contains the block sought based on the position.) and without accessing a plurality of data blocks in a database object that is a tablespace, an allocation stripe of a disk array, or a relational table (e.g. Bear, see paragraph [0038-0042], which discloses the global catalog stores information about the projections and their columns across the entire cluster, including user, schema, table, and projection information. The Examiner notes that projections are stored on a disk in read-optimized store and therefore are not accessed until projections are detected based on when data is moved in or out of the WOS to one or more ROS containers, thereby indicating that data blocks contained in the ROS were not accessed. See further paragraphs [0056-0057].), whether the database object has or has not been accessed since a particular time (e.g. Bear, see Table 3, and paragraphs [0045-0049], which discloses ROS container includes a time stamp indicating when the chunks of data were last written by the WOS container.). 
Bear does not explicitly disclose copying the tablespace, the allocation stripe, or the relational table in response to said detecting whether the database object has or has not been accessed. 
Natanzon teaches copying the tablespace, the allocation stripe, or the relational table in response to said detecting whether the database object has or has not been accessed (e.g. Natanzon, see column 6, lines 10-35, which discloses recording statistics when moving data from one storage element to another, where when copying of the data include updating the map of the database element.).
Bear is directed to data storage architecture. Natanzon is directed to replicating optimized IO data. Both are analogous art, because they capture data blocks are a particular point in time and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modifying the teachings of Bear with the teachings of Natanzon with the motivation to track data activities to improve database manageability and performance.
The modified teachings of Bear and Natanzon does not explicitly teach each map block of the plurality of map blocks contains a mapping from each LBA range of a respective plurality of ranges of logical block addresses (LBAs) to a respective statistics block that contains access activity statistics of a plurality of data blocks in the LBA range.
Ulrich teaches each map block of the plurality of map blocks contains a mapping from each LBA range of a respective plurality of ranges of logical block addresses (LBAs) to a respective statistics block that contains access activity statistics of a plurality of data blocks in the LBA range (Ulrich, see paragraphs [0120-0124], which discloses data blocks in distributed parity groups (DPGs) are mapped via a mapping table rather than a fixed algorithm, and the blocks are linked together via a table of linked lists. Additionally, see paragraphs [0150-0155], which discloses hot swapped and hot adds can be take place in a disk array.).
Bear is directed to data storage architecture. Natanzon is directed to replicating optimized IO data. Ulrich is directed to replacing file system processors by hot swapping. All are analogous art, because they capture data blocks are a particular point in time and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modifying the teachings of Bear with the teachings of Natanzon with the motivation to track data activities to improve database manageability and performance.

As per claim 12, Bear teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause:
persisting a plurality of map blocks (e.g. Bear, see paragraphs [0048-0054], which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 2A-2C, persistent object is shown in three different instances of different data blocks that include different creation time.), wherein:
the plurality of map blocks contains a first map block and a second map block (e.g. Bear, see paragraphs [0078-0081], which discloses updating a file blocks from the tuples in a set by relocating, moving, or copying the block of data, and where one or more of the rows in that block (e.g. contiguous allocated database blocks), may be updated or modified.), and 
the first map block contains a link that refers to the second map block (e.g. Bear, see paragraphs [0048-0054], which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 2A-2C, persistent object is shown in three different instances of different data blocks that include different creation time.);
accessing the first map block and, based on said link in the first map block, the second map block (e.g. Bear, see paragraphs [0048-0054], which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 2A-2C, persistent object is shown in three different instances of different data blocks that include different creation time.); 
detecting, based on a plurality of statistic blocks that are indicated by said mapping in the first map block and the second map block (e.g. Bear, see paragraphs [0043-0045], which discloses identifying projection, where when a data in a projection is available on a specific node in the cluster (e.g. detected),it is represented by a project column data structure that allows for each projection and provides mapping from the local catalog WOS data structures to WOS project objects. Additionally, see paragraph [0055], which discloses a local catalog is accessed to identify the file used by the grouped ROS formatted ROS container and its index. The index is then consulted to identify (detect) an offset in the file chunk of data that contains the block sought based on the position.) and without accessing a plurality of data blocks in a database object that is a tablespace, an allocation stripe of a disk array, or a relational table (e.g. Bear, see paragraph [0038-0042], which discloses the global catalog stores information about the projections and their columns across the entire cluster, including user, schema, table, and projection information. The Examiner notes that projections are stored on a disk in read-optimized store and therefore are not accessed until projections are detected based on when data is moved in or out of the WOS to one or more ROS containers, thereby indicating that data blocks contained in the ROS were not accessed. See further paragraphs [0056-0057].), whether the database object has or has not been accessed since a particular time (e.g. Bear, see Table 3, and paragraphs [0045-0049], which discloses ROS container includes a time stamp indicating when the chunks of data were last written by the WOS container.). 
Bear does not explicitly disclose copying the tablespace, the allocation stripe, or the relational table in response to said detecting whether the database object has or has not been accessed. 
Natanzon teaches copying the tablespace, the allocation stripe, or the relational table in response to said detecting whether the database object has or has not been accessed (e.g. Natanzon, see column 6, lines 10-35, which discloses recording statistics when moving data from one storage element to another, where when copying of the data include updating the map of the database element.).
Bear is directed to data storage architecture. Natanzon is directed to replicating optimized IO data. Both are analogous art, because they capture data blocks are a particular point in time and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modifying the teachings of Bear with the teachings of Natanzon with the motivation to track data activities to improve database manageability and performance.
The modified teachings of Bear and Natanzon does not explicitly teach each map block of the plurality of map blocks contains a mapping from each LBA range of a respective plurality of ranges of logical block addresses (LBAs) to a respective statistics block that contains access activity statistics of a plurality of data blocks in the LBA range.
Ulrich teaches each map block of the plurality of map blocks contains a mapping from each LBA range of a respective plurality of ranges of logical block addresses (LBAs) to a respective statistics block that contains access activity statistics of a plurality of data blocks in the LBA range (Ulrich, see paragraphs [0120-0124], which discloses data blocks in distributed parity groups (DPGs) are mapped via a mapping table rather than a fixed algorithm, and the blocks are linked together via a table of linked lists. Additionally, see paragraphs [0150-0155], which discloses hot swapped and hot adds can be take place in a disk array.).
Bear is directed to data storage architecture. Natanzon is directed to replicating optimized IO data. Ulrich is directed to replacing file system processors by hot swapping. All are analogous art, because they capture data blocks are a particular point in time and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modifying the teachings of Bear with the teachings of Natanzon with the motivation to track data activities to improve database manageability and performance.

As per claims 2 and 13, the modified teachings of Bear with Natanzon teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 12, respectively, wherein: 
said persisting the plurality of map blocks comprises: 
contiguously storing the plurality of map blocks in said allocation stripe, or not contiguously storing the plurality of map blocks (e.g. Bear, see paragraphs [0026, 0045-0046] which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 2A-2C, persistent object is shown in three different instances of different data blocks that include different creation time.). 

As per claims 3 and 14, the modified teachings of Bear with Natanzon teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 12, respectively, wherein: 
said persisting the at least one map block comprises storing a link in the first map block that refers to the second map block (e.g. Bear, see paragraphs [0026, 0045-0046] which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 2A-2C, persistent object is shown in three different instances of different data blocks that include different creation time.). 

As per claims 4 and 15, the modified teachings of Bear with Natanzon teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 12, respectively, wherein: 
said persisting the at least one map block comprises persisting an index that refers to the first map block and the second map block (e.g. Bear, see column 6, line 40 to column 7, line 35, which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 2A-2C, persistent object is shown in three different instances of different data blocks that include different creation time.). 

As per claims 5 and 16, the modified teachings of Bear with Natanzon teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 12, respectively, wherein said persisting the plurality of map blocks comprises  storing the plurality of map blocks as part of a second tablespace (e.g. Bear, see paragraphs [0048-0054], which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 5-6, persistent object is shown in three different instances of different data blocks that include different creation time.). 

As per claims 6 and 17, the modified teachings of Bear with Natanzon teaches the method of claim 5 and the one or more non-transitory computer-readable media of claim 16, respectively, wherein the second tablespace is at least one selected from the group consisting of: 
said tablespace, a user data tablespace, and a metadata tablespace (e.g. Bear, see paragraph [0026, 0045-0046], discloses dirty data blocks are written by the writer.). 

As per claim 7, the modified teachings of Bear with Natanzon teaches the method of claim 1 wherein said access activity statistics comprises a last access timestamp for each data block of said plurality of data blocks in the LBA range (Bear, see paragraph [0056-0057], discloses a time interval, which denotes at least a periodic basis.). 

As per claims 8 and 18, the modified teachings of Bear with Natanzon teaches the method of claim 7 and the one or more non-transitory computer-readable media of claim 12, respectively, wherein said last access timestamp for each data block comprises a last read timestamp (Bear, see paragraph [0056-0057], discloses a time interval, which denotes at least a periodic basis.). 

As per claim 9, the modified teachings of Bear with Natanzon teaches the method of claim 7 wherein said last access timestamp for each data block consists of: 32 bits or 64 bits (Bear, see paragraph [0056-0057[, discloses a time interval, which denotes at least a periodic basis.). 

As per claims 10 and 19, the modified teachings of Bear with Natanzon teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 12, respectively, wherein said access statistics consists of a fixed size record for each data block of said plurality of data blocks in the LBA range (Bear, see paragraph [0056-0057[, discloses a time interval, which denotes at least a periodic basis.). 

As per claims 11 and 20, the modified teachings of Bear with Natanzon teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 12, respectively, wherein said copying in response to said detecting whether the database object has or has not been accessed comprises archiving the database object (e.g. Bear, see paragraph [0061], discloses copying of the tables, where the Examiner interprets that tables are shared between database instances.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 4, 2022